PD-0403-15
                                                                     COURT OF CRIMINAL APPEALS
April 15, 2015
                              PD-0403-15                                              AUSTIN, TEXAS
                                                                   Transmitted 4/9/2015 11:01:38 AM
                                                                     Accepted 4/15/2015 2:46:17 PM
                                                                                       ABEL ACOSTA
                       IN THE COURT OF CRIMINAL              APPEALS                          CLERK
                             OF THE STATE OF TEXAS
                                  NO. _________


  JAIRO UMANZOR
  Appellant,
                                                         On Appeal from the
  V.                                                     228TH District Court of
                                                         Harris County, Texas;
                                                         Trial Cause Number 1349385
  THE STATE OF TEXAS



                 PETITIONER'S MOTION TO EXTEND TIME TO FILE
                     PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUSTICES OF SAID COURT:

            JAIRO UMANZOR, Petitioner in the above cause number, would respectfully

  request this Court to grant his motion to extend the time to file his petition for

  discretionary review. In support of said motion, Mr. Umanzor would show unto the

  Court the following:

                                              I.

            This appeal lies from Mr. Umanzor’s conviction in The State of Texas v. Jairo

  Umanzor, Cause Number 1349385 in the 228th District Court of Harris County, Texas.

  Mr. Umanzor was charged by indictment with murder. Mr. Umanzor was convicted

  by a jury and sentenced by the jury to fifteen (15) years in the Institutional Division of

  the Department of Criminal Justice. Mr. Umanzor’s conviction was affirmed on
March 26, 2015, by the Fourteenth Court of Appeals in Cause No. 14-13-00958-CR.

Mr. Umanzor’s Petition for Discretionary Review is due April 27, 2015. This is Mr.

Umanzor’s first request for an extension to file the petition for discretionary review.

                                           II.

      Mr. Umanzor’s attorney of record, Daucie Schindler, is requesting an extension

of time in order to further evaluate the complex issues involved in the case. An

extension of time is necessary so that the petition for discretionary review can be

timely filed and undersigned counsel can properly consult with Mr. Umanzor. This

motion is not made for the purpose of delay.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause for thirty days and extend the

time for filing the petition until May 27, 2015.
                                             Respectfully submitted,

                                             Alexander Bunin
                                             Chief Public Defender



                                             /s/ Daucie Schindler
                                             Daucie Schindler
                                             State Bar No. 24013495
                                             Harris County
                                             Public Defender’s Office
                                             Assistant Public Defender
                                             1201 Franklin 13th Floor
                                             Houston, Texas 77002
                                             Daucie.Schindler@pdo.hctx.net
                                             Tel: 713-368-0016
                                             Fax: 713-368-9278


                         CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing instrument was this day
electronically served on counsel for the State and by mailing same to the following
parties on this the 9th day of April, 2015:


      Ms. Abbie Miles
      Harris County District Attorney's Office
      Appellate Division
      1201 Franklin, Suite 600
      Houston, Texas 77002

      State Prosecuting Attorney
      P.O. Box 12405
      Austin, Texas 78711


                                             /s/ Daucie Schindler
                                             Daucie Schindler